Case: 13-10748   Date Filed: 07/17/2013   Page: 1 of 6


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-10748
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:11-cv-02914-ODE



BETH ADAMS,

                                                       Plaintiff - Appellant,

                                    versus

BSI MANAGEMENT SYSTEMS AMERICA, INC.,
BSI AMERICA PROFESSIONAL SERVICES, INC.,

                                                       Defendants - Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                               (July 17, 2013)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     Beth Adams appeals the district court’s order rendering summary judgment

in favor of Defendants BSI Management Systems America, Inc., and BSI America
                Case: 13-10748        Date Filed: 07/17/2013       Page: 2 of 6


Professional Services, Inc., (collectively, BSI) on her Fair Labor Standards Act

(FLSA) claim. After thorough review, we affirm.

                                                I.

       BSI hired Adams in 2009 as a Supply Chain Security Program Manager.

According to the job posting, Adams was “responsible for assessing, documenting

and incorporating multiple country level compliance programs into a single

compliance system for international supplier assessments.” Adams reported

directly to Dan Purtell, the Senior Vice President of BSI’s Supply Chain Solutions

Group.

       BSI terminated Adams in April 2011 for inadequate performance. Adams

later sued, alleging that BSI violated the FLSA by failing to pay her overtime.

Following discovery, BSI moved for summary judgment.1 The district court

rendered summary judgment in favor of BSI, concluding that Adams was

“employed in a bona fide . . . administrative . . . capacity” and therefore exempt

from the FLSA’s overtime pay requirement. See 29 U.S.C. § 213(a)(1). This is

Adams’s appeal.




1
  Adams also moved for summary judgment. But because her sole contention on appeal is that
the district court’s grant of summary judgment to BSI was in error, she has abandoned any
argument that the district court should have rendered summary judgment in her favor. See Univ.
of Ala. Bd. of Trs. v. New Life Art, Inc., 683 F.3d 1266, 1280 (11th Cir. 2012) (noting that where
a party does not “plainly and prominently” raise an issue on appeal, we deem the issue
abandoned (internal quotation marks omitted)).
                                                2
               Case: 13-10748     Date Filed: 07/17/2013     Page: 3 of 6


                                           II.

      We review a district court’s ruling on a motion for summary judgment de

novo, viewing all evidence in the light most favorable to the non-moving party.

Myers v. Bowman, 713 F.3d 1319, 1326 (11th Cir. 2013). Summary judgment is

appropriate only when “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “When

the moving party has the burden of proof at trial, that party must show affirmatively

the absence of a genuine issue of material fact: it must support its motion with

credible evidence . . . that would entitle it to a directed verdict if not controverted

at trial.” United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1438 (11th

Cir. 1991) (en banc) (internal quotation marks omitted) (omission in original).

Upon making this showing, the burden shifts to the non-moving party, who must

produce “significant, probative evidence demonstrating the existence of a triable

issue of fact” to avoid summary judgment. Id. (internal quotation marks omitted).

      The FLSA requires employers to pay covered employees at an overtime rate

if they work more than 40 hours in a workweek. 29 U.S.C. § 207(a)(1). But

employees who are “employed in a bona fide . . . administrative . . . capacity” are

exempt from the overtime-pay requirement. Id. § 213(a)(1). An employee

employed in a bona fide administrative capacity is one: (1) who is paid a salary of

at least $455 per week; (2) “[w]hose primary duty is the performance of office or


                                            3
               Case: 13-10748     Date Filed: 07/17/2013    Page: 4 of 6


non-manual work directly related to the management or general business

operations of the employer or the employer’s customers;” and (3) “[w]hose

primary duty includes the exercise of discretion and independent judgment with

respect to matters of significance.” 29 C.F.R. § 541.200(a). The employer bears

the burden of proving an exemption applies, and we construe FLSA exemptions

narrowly. Abel v. S. Shuttle Servs., Inc., 631 F.3d 1210, 1212 (11th Cir. 2011). It

is undisputed that here the first requirement of the administrative-employee

exemption is satisfied — the parties agree that Adams was paid a salary of

$92,000, which easily satisfies the minimum salary requirement. See 29 C.F.R.

§ 541.200(a)(1). The parties dispute the other two elements.

      Adams first asserts that her job did not satisfy the second prong of the

administrative-employee exemption, characterizing her duties as merely

“work[ing] on the ‘production’ end of the business to ensure that [BSI’s]

product . . . was built in a timely matter.” But her own deposition testimony belies

that argument. Adams testified that, during her first year at BSI, she spent the vast

majority of her time running a project for one of BSI’s clients, which entailed

creating project tasks, putting together a project plan, and ensuring that the client’s

expectations were satisfied. She later headed another project, on which she

organized and managed the creation of BSI’s supply-chain-security solution for

one of BSI’s clients. She also conducted client meetings, marketed for BSI, served


                                           4
              Case: 13-10748     Date Filed: 07/17/2013   Page: 5 of 6


as the primary contact with prospective clients, and spent significant time

researching industry trends. These duties directly related to the management or

general business operations of BSI and its customers. See id. §§ 541.201(b)-(c)

(noting that bona fide administrative employees perform tasks such as marketing,

research, ensuring legal and regulatory compliance, and acting “as advisers or

consultants to their employer’s clients or customers”). Adams’s baseless

characterization of her duties is insufficient to overcome BSI’s evidence that

affirmatively establishes the administrative exemption’s second prong.

      Additionally, Adams’s own testimony shows that she exercised independent

discretion and judgment on matters of significance and therefore satisfied the third

prong. See 29 C.F.R. § 541.200(a)(3). “In general, the exercise of discretion and

independent judgment involves the comparison and the evaluation of possible

courses of conduct, and acting or making a decision after the various possibilities

have been considered.” Id. § 541.202(a). Adams testified that her main tasks were

running two projects for BSI and that, in conjunction with those projects, she was

responsible for “coming up with the task, activities that needed to take place, [and]

tasks that needed to be performed,” including “taking the lead in organizing and

managing” the projects. The very nature of these activities requires the exercise of

independent discretion and judgment on matters of significance.




                                          5
              Case: 13-10748     Date Filed: 07/17/2013   Page: 6 of 6


      Adams argues on appeal that she reported to Purtell and “followed his

directions and orders explicitly,” but the evidence to which she cites does not

support this assertion. She also contends that she did not exercise discretion and

independent judgment because her role in directing subordinates was similar to that

of other employees. But under the FLSA regulations, an administrative employee

need not perform different tasks than her co-workers to exercise discretion. 29

C.F.R. § 541.202(d). BSI has therefore met its burden of demonstrating as a matter

of law that the third prong of the exemption is satisfied and that Adams was

“employed in a bona fide . . . administrative . . . capacity,” and Adams has not

submitted evidence that could rebut that showing. 29 U.S.C. § 213(a)(1).

                                         III.

      For the foregoing reasons, the district court’s grant of summary judgment in

favor of BSI is

      AFFIRMED.




                                          6